DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to an application filed on September 10th, 2019. Claims 1-21 are pending in the application and have been rejection in this action for the following reason.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered duplicated claims 2, 4, 5 have been renumbered. Claims 1-24 are pending in the application

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohli (U.S. PG Pub No. 20180374094) in view of Kamalsky et al (U.S PG Pub No. 2021/0035096).

As per claims 1, Kohli teaches a  method of managing a blockchain subscription payment, the method comprising receiving authorization that a blockchain subscription pay manager application is allowed to access at least one merchant blockchain account of a merchant; rendering on a graphical user interface of the blockchain subscription pay manager application of a computing system, a new subscription payment plan set up tool for facilitating set up of new subscription payment plan by the merchant; receiving via the graphical user interface of the blockchain subscription pay manager application new subscription payment set up instructions entered using the new subscription payment plan set up tool for setting up the new subscription payment plan; generating a subscription payment plan invoice in the computing system for payment from the subscription wallet according to the new the subscription plan; the subscription payment plan invoice including details of the new subscription payment plan and a request for the user to set up a payment for the subscription payment plan; and generating a link or code for a user device to access the subscription payment plan invoice via a graphical user interface of a blockchain subscription pay manager application of the computing system (see fig 1, 3, pp 0018-0021, 0026, 0038). Kholi fail an inventive concept wherein the new subscription payment plan being implemented in the form of a subscription blockchain smart contract for automatically making recurring payments from a user subscription wallet associated with the user blockchain account of a user to a merchant subscription wallet associated with the merchant blockchain account. However, Kamalsky et al teach an inventive concept wherein the new subscription payment see pp 0032-0035). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the inventive concept of Kholi ton include Kholi’s new subscription payment plan being implemented in the form of a subscription blockchain smart contract for automatically making recurring payments from a user subscription wallet associated with the user blockchain account of a user to a merchant subscription wallet associated with the merchant blockchain account in order to enhance the flexibility of the system.

As per claims 2, The combination of Kohli and Kamalky et al  teaches a  method further comprising receiving in the computer system authorization that a blockchain subscription pay manager application is allowed to access the user blockchain account of the user; in response to receiving a request via the link or code to access the subscription payment plan invoice, providing access to the new subscription plan invoice via a graphical user interface of the blockchain subscription pay manager application; receiving user entered instructions into the graphical user interface confirming user information in subscription payment plan invoice for subscribing to the new subscription payment plan; receiving user instructions entered via the graphical interface of the blockchain subscription pay manger application to set up payment according to the subscription payment plan invoice; and sending over the computer system the information about the new subscription plan payment plan for processing by the blockchain subscription smart contract to perform the recurring payments from the user subscription wallet to the merchant subscription wallet (see Kamalsky pp 0032). 

see pp 0018). 

As per claims 4, Kohli teaches a  method further comprising repeating steps of claim 2 for each one of the plurality of different users for the same and/or different subscription payment plan (see pp 0018). 

As per claims 5, Kohli teaches a  method further comprising repeating steps of claim 1 for the same user but for each one of plurality of merchant user accounts of different merchants (see fig 1) 

As per claims 6, Kohli teaches a  method further comprising repeating steps of claim 2 for the same user but for each one of plurality of merchant user accounts of different merchants (see fig 1). 

As per claims 7, Kohli teaches a  method further comprising: triggering by the blockchain subscription pay management application a link or graphical user interface for accessing the user personal smart contract wallet to confirm fund transfer(s) between the user personal smart contract wallet and the user subscription wallet (see fig 1 pp 0021). 

As per claims 8, Kohli teaches a  method further comprising: receiving in the blockchain subscription pay management application of the computing system, transactional information relating to recurring transactions automatically made between the user subscription wallet and the merchant subscription wallet according to the new subscription payment plan (see fig 1, 3, pp 0018-0021, 0026, 0038). 

(see fig 1, 3, pp 0018-0021, 0026, 0038). 

As per claims 10, Kohli teaches a  method further comprising rendering on a graphical user interface of a blockchain subscription pay management application of a computing system, a user dashboard tool for facilitating viewing by the user of at least some of the transaction information (see fig 1, 3, pp 0018-0021, 0026, 0038). 

As per claims 11, Kohli teaches a  method wherein the new subscription payment plan set up tool on the graphical user interface comprises a new subscription payment plan set up fillable form including an activatable button for a merchant to activate the new subscription payment plan set up process (see fig 1, 3, pp 0018-0021, 0026, 0038). 

As per claims 12, Kohli teaches a  method wherein the new subscription payment plan set up fillable form includes a field for receiving a payment destination address associated with the merchant personal smart contract wallet (see pp 0040). 

As per claims 13, Kohli teaches a  method wherein the new subscription payment plan set up fillable form includes components for selecting any one or any combination of the following: a cryptocurrency payment type from a plurality of different cryptocurrencies, pay now option for requiring the user to pay an amount upon subscribing to the new subscription payment plan, frequency of recurring payment by the user, number of payments by the user, total payments by the user, payment day, details of a user account of the user registered with the blockchain subscription pay (see fig 1, 3, pp 0018-0021, 0026, 0038). 

As per claims 14, Kohli teaches a  method wherein generating the new subscription payment plan invoice further comprises rendering on the graphical user interface of the blockchain subscription pay manager application an invoice including fields for a user entering a username or email; the username being a username of a user account registered with the blockchain subscription pay management application (see fig 1, 3, pp 0018-0021, 0026, 0038). 

As per claims 15, Kohli teaches a  method wherein generating the new subscription payment plan invoice further comprises rendering on the graphical user interface of the blockchain subscription pay manager application an activation button or link for activation by the user to confirm subscription to the new subscription payment plan (see fig 1, 3, pp 0018-0021, 0026, 0038).
 
As per claim 16-24, they disclose the same inventive concept as claim 1-15. They are therefore rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FIRMIN BACKER whose telephone number is (571)272-1519.  The examiner can normally be reached on Monday- Thursday 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FIRMIN BACKER/Supervisory Patent Examiner, Art Unit 3699